Appellate Case: 21-4030     Document: 010110659959       Date Filed: 03/21/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          March 21, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  SUSAN JOHNSON, for herself and on
  behalf of minor child X.H.; MR. HAYES;
  THE ESTATE OF GREGORY HAYES,

        Plaintiffs - Appellants,

  v.                                                          No. 21-4030
                                                    (D.C. No. 1:18-CV-00080-DBB)
  DAVIS COUNTY; SHERIFF TODD                                   (D. Utah)
  RICHARDSON,

        Defendants - Appellees,

  and

  DANIEL LAYTON, JOHN DOES 1-5,

        Defendants.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, EBEL, and EID, Circuit Judges.
                   _________________________________

        After being released from the Davis County Jail, Gregory Hayes was arrested

 and rebooked into the jail later that same day, where he died hours later due to a toxic

 combination of drugs he ingested during the short period of his release. Following his

 death, Hayes’s personal representatives and estate sued Davis County and Sheriff


        *
         This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. But it may be cited for its
 persuasive value. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-4030    Document: 010110659959        Date Filed: 03/21/2022    Page: 2



 Todd Richardson (among others) under 42 U.S.C. § 1983, contending that they

 infringed Hayes’s constitutional right to adequate medical treatment. The district

 court granted summary judgment to defendants on plaintiffs’ federal claims and

 declined to exercise supplemental jurisdiction over their remaining state-law claim.

 Plaintiffs appeal, and for the following reasons, we affirm.

                                      Background

       After a two-month stint at the Davis County Jail, Hayes was released with his

 prescription medications, which included a bottle containing 23 one-milligram

 clonazepam pills. John Herndon, Hayes’s probation officer, had arranged for Hayes

 to live with his brother. Later that day, Hayes became distraught after learning that

 his wife was dating someone else. Hayes’s brother found Hayes lethargic and groggy,

 so he called Herndon and informed him that Hayes was high on something and that

 he did not know what to do. Herndon advised calling 911 for an ambulance.

       Hayes’s brother made the call, intending to summon an ambulance. But

 instead, Officer Heather Arnell arrived on the scene. Arnell reported that Hayes was

 “lethargic, groggy, perspiring[,] and had slurred speech.” App. vol. 3, 336. Arnell

 asked Hayes if he wanted medical attention, but Hayes refused, so Arnell canceled

 the ambulance that was on the way. Arnell asked Hayes what medications he had

 taken, and Hayes responded that he had taken three clonazepam and two sleeping

 pills. Arnell asked if she could see his medicine bottle. She examined the bottle and

 saw that his prescribed dose was “essentially 1–2 pills as needed for anxiety.” Id.



                                            2
Appellate Case: 21-4030    Document: 010110659959        Date Filed: 03/21/2022      Page: 3



 When another officer searched Hayes, multiple loose sleeping pills fell out of his

 pocket.

       Arnell contacted Herndon because Hayes may have been abusing prescription

 medications in violation of his probation order. Arnell and Herndon discussed

 whether Hayes should be taken to the hospital or back to jail; Herndon ultimately

 settled on the latter. Accordingly, Arnell arrested Hayes and transported him to the

 jail. Nothing in the record suggests that Arnell relayed the information she had

 obtained about Hayes, including the medications he had taken, to the jail staff.

       Hayes arrived at the jail with an empty bottle of clonazepam and a partially

 empty bottle of Tylenol PM. Herndon met Hayes there. According to Herndon, Hayes

 was “slow at answering,” “sweating,” and his speech was “[a] little bit” slurred.

 App. vol. 2, 297. Herndon further testified that Hayes was not aggressive and that his

 skin complexion appeared normal. At the jail, Hayes told Herndon that he had taken

 two of his prescription clonazepam immediately after his release. Herndon then asked

 Hayes if he had taken more later, but jail staff interrupted and took Hayes away

 before he could answer.

       Sergeant Kelcie Baer, who knew Hayes “very well” from his prior stints at the

 jail, booked Hayes into custody. App. vol. 3, 349. She testified that she was trained to

 use her judgment when booking intoxicated arrestees. When Baer asked Hayes about

 his medications, he said that he had taken 16 milligrams of antianxiety medication

 and that this was his normal dose, although he did not specify the medication. Baer

 testified that she “could tell that [Hayes] took his medications” and he was

                                            3
Appellate Case: 21-4030    Document: 010110659959       Date Filed: 03/21/2022       Page: 4



 “compliant with” her requests. Id. at 350. Baer testified that Hayes needed help

 putting his hands on the counter in front of him but that he otherwise answered her

 questions without issue, no worse “than any other person that came in [to the jail]

 under the influence.” Id. Baer did not ask Herndon what led to Hayes’s booking, and

 she testified that all the information she received came from Hayes. After completing

 the intake process, Baer gave Hayes a blanket and put him in an intake cell. Although

 Hayes was not placed on a formal watch, officers periodically checked on him

 throughout the night by peering through his cell window.

       At about 12:45 a.m., Deputy Megan Reid observed that Hayes appeared

 “blueish” and was breathing heavily in his cell. App. vol. 2, 146. Reid asked Nurse

 Daniel Layton to check on Hayes. Hayes was hunched over in a manner that was

 obstructing his breathing, so Layton and Reid straightened out his body. Layton

 testified that after he and Reid did so, Hayes’s breathing returned to normal. Layton

 took Hayes’s pulse and blood pressure, which were in normal range, and “cleared”

 him. Id. Reid testified that Hayes was not following commands and was falling

 asleep while talking to Reid and Layton, but she said that this behavior was “typical”

 and “happens every day.” App. vol. 3, 373.

       Approximately two hours later, around 2:20 a.m., Officer Cheyenne Kelly

 noticed Hayes was “blue” and “breathing funny.” Id. at 376. Kelly informed Reid,

 who again accompanied Layton to check on Hayes. Kelly’s report states that Hayes

 was “oddly breathing” and that after jail personnel entered his cell, he woke up.

 App. vol. 2, 106. Another officer checked Hayes’s pulse, capillary refill, and

                                            4
Appellate Case: 21-4030    Document: 010110659959        Date Filed: 03/21/2022    Page: 5



 respiratory rate, all of which were “in a stable range.” Id. at 109. Layton also checked

 Hayes’s pulse and blood pressure again, and they were consistent with his earlier

 readings. Layton testified that after he repositioned Hayes, Hayes’s color and

 breathing returned to normal, so Hayes was again cleared.

       Until 5:10 a.m., officers continued to periodically look inside Hayes’s cell. At

 about 5:30 a.m., Officer Kenneth Hatfield saw that Hayes did not appear to be

 breathing. Hayes did not respond when Hatfield called his name. Hatfield entered the

 cell, shook Hayes, and got no response. Hatfield and Reid called for medical

 assistance, and deputies performed CPR. Layton nasally administered naloxone, a

 drug used to counter opioids’ effect on the central nervous system, and attached an

 automated external defibrillator to Hayes’s chest. The defibrillator did not

 recommend that Hayes be shocked, so jail staff continued to perform CPR until

 paramedics arrived. The paramedics then transported Hayes by ambulance to the

 hospital, where he died. The medical examiner determined that Hayes died of “mixed

 drug toxicity” due to three drugs—buprenorphine, clonazepam, and olanzapine. Id.

 at 154.

       Plaintiffs sued, asserting several § 1983 claims in their amended complaint.

 They first alleged that Layton and several unnamed defendants “in charge of booking

 and screening” at the jail violated Hayes’s right to medical care under the Fourteenth

 Amendment.1 App. vol. 1, 16. They further challenged the jail’s screening policies


       1
          Plaintiffs frame the underlying constitutional violation as the denial of the
 right to medical care under the Eighth and Fourteenth Amendments. Since Hayes was
                                            5
Appellate Case: 21-4030     Document: 010110659959       Date Filed: 03/21/2022       Page: 6



 and practices by way of claims against the County (under Monell v. New York City

 Department of Social Services, 436 U.S. 658 (1978)) and Richardson (as a supervisor

 in his individual capacity).2 Plaintiffs also brought a claim under the Utah state

 constitution.

       After discovery, defendants moved for summary judgment on plaintiffs’

 § 1983 claims, which the district court granted. As to the first claim, it concluded that

 plaintiffs produced no evidence that the intake or monitoring officers, individually or

 collectively, were aware of facts from which they could infer that there was a

 substantial risk of serious harm and thus were not deliberately indifferent.3 As for the

 claim against Richardson and the County, it determined that there might be a genuine

 issue of material fact as to whether the jail had a widespread practice of using staff

 without health training to conduct intakes. Nevertheless, it concluded that plaintiffs

 could not establish either the causation or the deliberate indifference required to

 maintain supervisory- and municipal-liability claims. Last, having dismissed

 plaintiffs’ federal claims, the district court declined to exercise supplemental

 jurisdiction over plaintiffs’ state-law claim.




 detained at the jail pretrial, his constitutional right to adequate medical care is
 properly asserted under the Fourteenth Amendment. See Strain ex rel. Pratt v.
 Regalado, 977 F.3d 984, 989 (10th Cir. 2020), cert. denied, 142 S. Ct. 312 (2021).
        2
          Plaintiffs originally asserted an official-capacity claim against Richardson, as
 well, but they later agreed to dismiss that claim.
        3
          The district court’s disposition of this claim pertained only to plaintiffs’
 claims against the unnamed individual defendants because before summary judgment,
 plaintiffs stipulated to dismissal of their claim against Layton.
                                             6
Appellate Case: 21-4030     Document: 010110659959       Date Filed: 03/21/2022     Page: 7



        Plaintiffs appeal, pursuing their individual-capacity claim against Richardson

 as a supervisor and their municipal-liability claim against the County. They also

 request, in the event we reverse the dismissal of any of their federal claims, that we

 reinstate their state-law claim.

                                        Analysis

        We review the district court’s summary-judgment decision de novo, applying

 the same legal standards as the district court. Rowell ex rel. Rowell v. Bd. of Cnty.

 Comm’rs, 978 F.3d 1165, 1170 (10th Cir. 2020). “The court shall grant summary

 judgment if the movant shows that there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.” Id. at 1170–71 (quoting

 Fed. R. Civ. P. 56(a)). “In applying this standard, we view the evidence and the

 reasonable inferences to be drawn from the evidence in the light most favorable to

 the nonmoving party.” Id. at 1171 (quoting Twigg v. Hawker Beechcraft Corp., 659

 F.3d 987, 997 (10th Cir. 2011)).

        We begin with a threshold matter pertaining to plaintiffs’ supervisory claim

 against Richardson. Generally, “[i]ndividual liability under § 1983 must be based on

 [the defendant’s] personal involvement in the alleged constitutional violation.”

 Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 768 (10th Cir. 2013)

 (second alteration in original) (quoting Foote v. Spiegel, 118 F.3d 1416, 1423 (10th

 Cir. 1997)). To meet the personal-involvement requirement for a supervisor, a

 plaintiff must “show an ‘affirmative link’ between” the supervisor and the alleged

 constitutional violation. Perry v. Durborow, 892 F.3d 1116, 1121 (10th Cir. 2018)

                                             7
Appellate Case: 21-4030    Document: 010110659959        Date Filed: 03/21/2022        Page: 8



 (quoting Schneider, 717 F.3d at 767). But when the affirmative link is not premised

 on the supervisor’s personal participation in the alleged constitutional violation—

 here, a Fourteenth Amendment denial-of-medical-attention claim—“the elements for

 supervisory and municipal liability are the same.” Burke ex. rel. Williams v.

 Regalado, 935 F.3d 960, 999 (10th Cir. 2019). Here, plaintiffs do not contend that

 Richardson personally participated in any of the events that led to Hayes’s death.

 Rather, their claim against Richardson is premised on the fact that he is “the

 policymaker responsible for enacting [the jail’s] screening practices.” Aplt. Br. 62.

 Thus, our analyses of plaintiffs’ supervisory claim against Richardson and plaintiffs’

 claims against the County merge and proceed in tandem under the municipal-liability

 framework. See Burke, 935 F.3d at 999.

       To establish municipal liability under § 1983, a plaintiff must establish “(1) an

 official policy or custom, (2) causation, and (3) deliberate indifference.” Crowson v.

 Washington Cnty. Utah, 983 F.3d 1166, 1184 (10th Cir. 2020) (quoting Quintana v.

 Santa Fe Cnty. Bd. of Comm’rs, 973 F.3d 1022, 1034 (10th Cir. 2020)), cert. denied

 142 S. Ct. 224 (2021). Municipal-liability claims also require a plaintiff to establish

 an underlying constitutional violation. Id. at 1186 (“[A] a claim under § 1983

 against . . . a municipality cannot survive a determination that there has been no

 constitutional violation.”). “In most cases,” that means a municipality’s liability

 under Monell “depend[s] on whether a specific municipal officer violated an

 individual’s constitutional rights.” Id. at 1191 (emphasis added). But when a

 municipal-liability claim is premised on the municipality’s “systemic failure[s],” no

                                            8
Appellate Case: 21-4030     Document: 010110659959         Date Filed: 03/21/2022     Page: 9



 single individual defendant need be found liable. Id. at 1192. Rather, “the combined

 acts or omissions of several employees acting under a governmental policy or custom

 may violate an individual’s constitutional rights.” Id. at 1186 (quoting Garcia v. Salt

 Lake Cnty., 768 F.2d 303, 310 (10th Cir. 1985)).

        Here, plaintiffs do not allege that any individual officer committed a

 constitutional violation. Instead, they contend that the jail officers’ conduct, taken

 together, amounts to a constitutional violation. As to the official-policy element,

 plaintiffs challenge the jail’s practice of leaving “medical review and observation at

 intake staff’s discretion,” Aplt. Br. 43, contending that this practice violates the jail’s

 formal policy, which provides that “[i]nmates displaying signs of drug, alcohol

 abuse, or withdrawal should not be accepted until they have been seen and cleared by

 a physician,” App. vol. 5, 770. Relatedly, plaintiffs also assert that the intake staff

 violated another policy by failing to place Hayes under medical observation. And

 they allege that these practices caused Hayes’s denial of medical attention.

        For purposes of this appeal, we assume without deciding that plaintiffs have

 established the required underlying constitutional violation (whether committed by a

 single individual or collectively), an official policy or custom, and causation. We

 nevertheless conclude that plaintiffs’ claims falter because they cannot establish

 defendants’ deliberate indifference.

        In the context of municipal liability, “[d]eliberate indifference is a stringent

 standard of fault, requiring proof that a municipal actor disregarded a known or

 obvious consequence of his action.” Waller v. City & Cnty. of Denver, 932 F.3d

                                              9
Appellate Case: 21-4030       Document: 010110659959          Date Filed: 03/21/2022       Page: 10



  1277, 1284 (10th Cir. 2019) (quoting Connick v. Thompson, 563 U.S. 51, 61 (2011)).

  “The deliberate indifference standard may be satisfied when the municipality has

  actual or constructive notice that its action or failure to act is substantially certain to

  result in a constitutional violation, and it consciously or deliberately chooses to

  disregard the risk of harm.” Id. (quoting Barney v. Pulsipher, 143 F.3d 1299, 1307

  (10th Cir. 1998)). Plaintiffs generally establish notice “by proving the existence of a

  pattern of tortious conduct.” Id. (quoting Barney, 143 F.3d at 1307). Plaintiffs may

  also rely on unheeded notice from external sources to show that a municipality was

  deliberately indifferent. See Burke, 935 F.3d at 1000–01 (upholding municipal-liability

  verdict in Fourteenth Amendment medical-care case in which sheriff left deficiencies

  unaddressed, despite prior warnings by “outside auditors and consultants”).

         Applying these principles, the district court concluded that plaintiffs could not

  establish deliberate indifference. It rejected their contention that the jail’s practice of

  admitting individuals without screening by medical staff or health-trained jail staff rose to

  the level of deliberate indifference or that the County had actual or constructive notice

  that its acts or omissions were substantially certain to result in constitutional harm. It also

  rejected plaintiffs’ contention that the failure to follow certain national standards for

  correctional practices amounts to deliberate indifference.

         We agree that on this record, no reasonable jury could conclude that defendants

  were deliberately indifferent. Notably, plaintiffs point to no prior similar

  constitutional violations that would have put defendants on notice that their screening

  practices were deficient. See Waller, 932 F.3d at 1284. And even if they had pointed

                                                 10
Appellate Case: 21-4030     Document: 010110659959        Date Filed: 03/21/2022     Page: 11



  to one, a single “sufficiently similar” constitutional violation “does not describe a

  pattern of violations” necessary to establish deliberate indifference in the context of

  municipal liability. Id. at 1287 (quoting Coffey v. McKinley Cnty., 504 F. App’x 715,

  719 (10th Cir. 2012) (unpublished)); see also Quintana, 973 F.3d at 1034 (permitting

  plaintiff to amend complaint to add allegation that “three other inmates at the same

  jail recently experienced withdrawal-related deaths”). And unlike in Burke, plaintiffs

  do not point to any external notice that went unaddressed.4 935 F.3d at 1000.

        To support their contention that their claims against defendants should

  withstand summary judgment, plaintiffs analogize to our decision in Olsen v. Layton

  Hills Mall, 312 F.3d 1304 (10th Cir. 2002), arguing that the facts here are even more

  egregious. We disagree. In Olsen, we held that the plaintiff raised a genuine issue of

  material fact as to whether a county was deliberately indifferent in its failure to train

  prebooking officers on obsessive compulsive disorder (OCD). 312 F.3d at 1320. The

  officers in Olsen were completely untrained on handling arrestees with OCD, and the

  jail’s mental-health policy manual did not even mention the disorder. Id. at 1319.

  Here, by contrast, there is testimony indicating that officers were trained to look for

  signs of extreme intoxication, and the jail’s policies expressly address how to deal

  with intoxicated arrestees. And in Olsen, the officers “took away” the plaintiff’s

  OCD medication, “even after he informed them that he required it.” Id. at 1319–20.



        4
          The absence of any prior constitutional violations is particularly noteworthy
  given plaintiffs’ assertion, apparently drawn from Baer’s deposition testimony, that
  over 95 percent of inmates present as intoxicated when arriving at the jail.
                                             11
Appellate Case: 21-4030     Document: 010110659959         Date Filed: 03/21/2022     Page: 12



  But here, once Hayes showed serious symptoms that required medical attention, he

  received it. Accordingly, Olsen doesn’t support plaintiffs’ claims.

        Moreover, in their attempt to establish deliberate indifference, plaintiffs

  conflate the deliberate indifference required to establish a claim for inadequate

  medical care against an individual defendant with the deliberate indifference required

  to support municipal liability. See Barney, 143 F.3d at 1307 n.5 (explaining differing

  standards of deliberate indifference in these two contexts);5 see also Farmer v.

  Brennan, 511 U.S. 825, 840–41 (1994) (same). For instance, plaintiffs state that the

  County’s screening practices are “subjectively deliberately indifferent to the needs of

  intoxicated inmates.” Aplt. Br. 45. But only deliberate indifference under the

  Fourteenth Amendment has a subjective prong (along with an objective one). Strain,

  977 F.3d at 989. “In the municipal[-]liability context,” by contrast, “deliberate

  indifference is an objective standard.” Barney, 143 F.3d at 1307 n.5. Thus, plaintiffs’

  argument about subjective deliberate indifference misses the mark.

        At other points, plaintiffs appear to suggest that a municipality can be

  vicariously liable for the torts of its employees. For instance, plaintiffs contend that a

  jail official is deliberately indifferent when he or she “‘completely denies care

  although presented with recognizable symptoms which potentially create a medical

  emergency,’” arguing that “[t]his test binds [the County’s] treatment of intoxicated


        5
          Although Barney arose in the Eighth Amendment context, the deliberate-
  indifference standard for conditions-of-confinement claims is the same “no matter
  which amendment provides the constitutional basis for the claim.” Strain, 977 F.3d
  at 989.
                                              12
Appellate Case: 21-4030     Document: 010110659959        Date Filed: 03/21/2022       Page: 13



  inmates.” Rep. Br. 12 (quoting Self v. Crum, 439 F.3d 1227, 1232 (10th Cir. 2006)).

  But a municipality “may not be held liable under § 1983 solely because it employs a

  tortfeasor.” Bd. of Cnty. Comm’rs v. Brown, 520 U.S. 397, 403 (1997). Plaintiffs’

  burden is higher than that: They must show that the jail’s “policy was enacted or

  maintained with deliberate indifference to an almost inevitable constitutional

  injury.”6 Harte v. Bd. of Comm’rs, 864 F.3d 1154, 1195 (10th Cir. 2017) (quoting

  Schneider, 717 F.3d at 769). Plaintiffs fail to make that showing. Accordingly, we

  affirm the district court’s grant of summary judgment on plaintiffs’ § 1983 claims

  against defendants.

        As a final matter, because the district court properly granted summary

  judgment on plaintiffs’ federal claims, we reject plaintiffs’ request to reinstate their

  state-law claim and see no abuse of discretion in the district court’s decision to

  dismiss the state-law claim. See Foxfield Villa Assocs., LLC v. Robben, 967 F.3d

  1082, 1103 (10th Cir. 2020) (“[A] district court should normally dismiss

  supplemental state[-]law claims after all federal claims have been dismissed,

  particularly when the federal claims are dismissed before trial.” (first alteration in




        6
           Plaintiffs also assert, as they did below, that violations of national
  correctional standards set by outside groups constitute evidence of deliberate
  indifference, pointing to our decision in Mata v. Saiz, 427 F.3d 745 (10th Cir. 2005).
  But again, the language plaintiffs cite refers to an individual defendant—a “prison
  health[]care gatekeeper”—not, as here, a municipal defendant. Id. at 757. And in any
  event, standards developed by external groups “simply do not establish the
  constitutional minima; rather, they establish goals recommended by the organization
  in question.” Bell v. Wolfish, 441 U.S. 520, 543 n.27 (1979).
                                             13
Appellate Case: 21-4030     Document: 010110659959        Date Filed: 03/21/2022        Page: 14



  original) (quoting United States v. Botefuhr, 309 F.3d 1263, 1273 (10th Cir. 2002))),

  cert. denied, 141 S. Ct. 1385 (2021).

                                          Conclusion

        Plaintiffs fail to establish that defendants were deliberately indifferent to

  Hayes’s constitutional rights, as required to establish their claims for supervisory and

  municipal liability. And given the dismissal of plaintiffs’ federal claims, the district

  court did not abuse its discretion in declining to exercise supplemental jurisdiction

  over plaintiffs’ state-law claim. Accordingly, we affirm.


                                               Entered for the Court


                                               Nancy L. Moritz
                                               Circuit Judge




                                             14